
	
		III
		112th CONGRESS
		2d Session
		S. RES. 479
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2012
			Mr. Johanns (for himself
			 and Mr. Nelson of Nebraska) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the dedication of the
		  Strategic Air Command Memorial during the 20th anniversary of its stand
		  down.
	
	
		Whereas Strategic Air Command was formed on March 21,
			 1946, to provide the United States with long-range bombing capabilities;
		Whereas Strategic Air Command operations were moved to
			 Offutt Air Force Base in 1948 to avoid a surprise attack from the growing
			 nuclear threat by the Soviet Union during the Cold War;
		Whereas the men and women of Strategic Air Command
			 perfected aerial refueling, allowing Strategic Air Command bombers to reach any
			 spot in the world and advancing the ability of the United States to project
			 military power worldwide;
		Whereas in 1953, following the Korean War, the defense
			 strategy of the United States shifted and President Eisenhower designated
			 Strategic Air Command as the primary nuclear deterrent for the United
			 States;
		Whereas the Strategic Air Command played a major role in
			 the triad of aircraft, missiles, and submarines that provided an undefeatable
			 nuclear force that prevented nuclear war and kept the Soviet Union at bay until
			 the demise of the Soviet Union in December 1991;
		Whereas Strategic Air Command is credited with the
			 development of the Snark, Atlas, and Minuteman missiles;
		Whereas Strategic Air Command maintained continuous
			 airborne alert operations from October 1957 until September 1991, which many
			 consider the longest continuous military operation in history;
		Whereas in 1962, the visibility of Strategic Air Command
			 bombers responding to the DEFCON 2 order issued by President Kennedy during the
			 Cuban Missile Crisis presented a clear indication to the Soviet Union of the
			 determination of the United States to remove Soviet missiles from Cuba;
		Whereas at its height in 1962, Strategic Air Command
			 employed 283,000 personnel and maintained 3,400 aircraft and 224 land-based
			 missiles;
		Whereas in December 1972, 33 crewmembers and 10 B–52
			 bombers supported by Strategic Air Command were lost during Operation
			 Linebacker II in North Vietnam during the aerial bombing campaign that forced
			 Vietnamese leadership back to negotiations and a peace settlement;
		Whereas the need for absolute command and control by
			 national leaders led Strategic Air Command to organize the National Emergency
			 Airborne Command Post operation, which became the National Airborne Operations
			 Center and the E–4B aircraft operating at Offutt Air Force Base;
		Whereas the operational practices and procedures for safe
			 and secure nuclear weapons were established by Strategic Air Command and
			 continue under the leadership of United States Strategic Command and Air Force
			 Global Strike Command;
		Whereas the Strategic Air Command performed the assigned
			 mission flawlessly according to its famous motto, “Peace is Our
			 Profession”;
		Whereas the United States, and particularly the State of
			 Nebraska, is extremely grateful to those who served the United States at
			 Strategic Air Command; and
		Whereas the Senate recognizes the service and dedication
			 of the individuals whose unyielding commitment and sacrifice contributed to the
			 continued safety of the United States for over 4 decades: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 20th anniversary of the stand down of Strategic Air Command and the
			 immeasurable contributions and prominent role of Strategic Air Command in
			 national security and nuclear deterrence during the Cold War;
			(2)commemorates the
			 dedication of the Strategic Air Command Memorial in the State of Nebraska,
			 which pays tribute to the men and women who worked tirelessly to make Strategic
			 Air Command the most powerful and professional military organization in the
			 world; and
			(3)honors the
			 personnel who served at Strategic Air Command and those who have carried on the
			 tradition of excellence through service at United States Strategic
			 Command.
			
